                                                                           FILED
               Case 3:17-cr-00483-JCS Document 15 Filed 02/02/21 Page 1 of 2



                                                                             Feb 02 2021
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2                                                                     SUSANY. SOONG
   HALLIE HOFFMAN (CABN 210020)                                   CLERK, U.S. DISTRICT COURT
 3 Chief, Criminal Division
                                                               NORTHERN DISTRICT OF CALIFORNIA
 4 DENISE M. OKI (CABN 311212)                                          SAN FRANCISCO
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7196
 7        FAX: (415) 436-7200
          Email: Denise.Oki@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) NO. 17-CR-0483 JCS
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL
                                                     )
15      v.                                           )
                                                     )
16   MAURICE N. FRIERA and                           )
     MELODY A. HANLEY,                               )
17                                                   )
             Defendant.                              )
18

19
             With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20
     States Attorney for the Northern District of California dismisses the above information against Maurice
21
     N. Friera and Melody A. Hanley without prejudice.
22

23
     DATED:          February 2, 2021                           Respectfully submitted,
24
                                                                DAVID L. ANDERSON
25                                                              United States Attorney
26
                                                                       Helen Gilbert
27                                                              HELEN L. GILBERT
                                                                Chief, General Crimes Section
28

     NOTICE OF DISMISSAL
     No. CR 17-0483 MAG_____                                                                  v. 7/10/2018
              Case 3:17-cr-00483-JCS Document 15 Filed 02/02/21 Page 2 of 2




 1
            Leave is granted to the government to dismiss the information against Maurice N. Friera and
 2
     Melody A. Hanley.
 3

 4

 5
     Date: February 2, 2021                                    ___________________________________
 6                                                             HON. JOSEPH C. SPERO
                                                               United States Chief Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     No. CR 17-0483 MAG_____                                                                v. 7/10/2018
